Patterson, J.
It is not doubted that the court has power to appoint another referee in the place of one deceased. The only suggestion now made is that a new referee cannot report under oath the facts required to be set out by the section of the Code referred to on the argument.1 But a new referee can state, on information and belief, what was done by his predecessor, and thus sufficie.nlly comply with the requirement, and save the parties the'expense, trouble, and possible loss of a new proceeding. Motion granted, and order signed.

 Code Civil Proc. § 1022, provides: “The decision of the court or the report of the referee, upon the trial of the whole issue of fact, must state separately the facts found and the conclusions of law, and it must direct the judgment, to be entered thereupon. ”